               1                                                      CI,ERR_ U S.,DiSfRIrT Cf~l1RT ~ ,
               2
                                                                        ~~OV -~ ~ 2018
               3
               4
               5
               6
               7
               8
               9
              10
              11
              12
              13
              14
              15                      UNITED STATES DISTRICT COURT
              16                    CENTRAL DISTRICT OF CALIFORNIA
              17
                   BLK. ENTERPRISES,LLC., a New         CASE NO.: 2:18-cv-02151-SVW-KS
              18
                   York limited liability company,      JUDGMENT
              19
              20                Plaintiff,
                                                        [Honorable Stephen V. Wilson]
                   v.
              21
                   UNIX PACKAGING,INC., a               Pretrial Conference: Oct. 29, 2018
              22                                        Jury Trial:         Nov. 6, 2018
                   California corporation, PHOEBE XU,
              23   an individual, and JOHN DOES ONE
              24   through TEN,

              25                Defendants.
              26
                   UNIX PACKAGING,INC., a
              27
                   California corporation,
              28
CROCKETT 8                                                      STIPULATION FOR JUDGMENT
ASSOCIATES
LOS ANGELES
               1                       Counter-Claimant,
                    vs.
               2
               3    BLK.ENTERPRISES,LLC, a New
                    York limited liability company,
               4
                                       Counter-Defendant.
               5
               6
               ~          Plaintiff BLK Enterprises, LLC,(`BLKE")and defendant Phoebe Xu
               g ("XU")stipulate and agree that a proposed judgment may be entered with the
               g following language:
              10          Judgment shall be entered and had as follow as to the remaining federal
              11   claims of relief:
              12
              13          1. XU and her employees, agents, and any parties acting in concert with her
              14             are restrained, for a period oftwo years from the date hereof from
              15             distributing or selling any water product that is black in color or is
              16             infused with fulvic or humic materials, including without limitation, the
              17             USA water of Defendant Xu.
              18          2. XU and her employees, agents, and any parties acting in concert with her
              19             are restrained in perpetuity from infringing upon the trade dress of the
              20             BLK. water product by placing into commerce packaging or advertising
              21             that is confusingly similar with that of the BLK. water product, including
              22             without limitation:(i) distributing or selling asee-through beverage
              23             bottle that displays lettering that becomes readable only when the
              24             contents are emptied;(ii) any fulvic mineral orblack-colored beverage
              25             product in a clear orblack-colored bottle having a similar shape,
              26             appearance, or label as used for BLK. water as depicted in E~ibit A; or
              27            (iv) distributing or selling any packaging or label that is confusingly
          28                similar to that depicted in E~ibit A,regardless of language, or size,
CROCKETT &                                                                    STIPULATION FOR
ASSOCIATES
LOS ANGELES                                                 2
               1      ingredients, ingredient lists or nutritional information or date codes, or
               2      descriptive text.
               3   3. XU represents and warrants that the bulk ofthe inventory of the USA
               4      water product is not in her possession, custody or control but that XU
               5      will make good faith efforts to destroy all USA water product. XU will
               6      also use best efforts to remove the USA water product from the JD.com
               7      website and all other websites.
               8   4. XU,within thirty days, will report to BLK. that she has undertaken the
               9      actions required in the first four paragraphs of this judgment and, upon
              10      reasonable request, will report to BLK the progress in accomplishing the
              11      actions required under paragraph 3.
              12   5. XU will pay the sum of $3,500 to BLK. within thirty days of this
              13     judgment pursuant to written instructions provided by BLK;
              14   6. This judgment shall constitute a final settlement and release of XU and
              15      Joseph Hohenwarter("HOHENWARTER")from and for any claim for
              16      relief pleaded in the First Amended Complaint, which could have been
              17      pleaded in the First Amended Complaint or arising out of any the facts
              18      alleged in the First Amended Complaint;
              19   7. For purposes of clarity, BLK waives any right to appeal any of the orders
              20      or rulings ofthe Court vis-a-vis XU;
              21   8. XU agrees to appear without further process of law for any further
              22      proceeding in this case upon reasonable notice and will bring with her a
              23      bottle of the USA water; BLK is advised that XU spends considerable
              24      time in China and will need sufficient advance notice to appear;
              25      and
              26   9. BLK and XU and HOHENWATER admit no liability by reason of this
          27          stipulated judgment. This stipulated judgment has been entered into for
              28      purposes of settlement. This stipulated judgment is inadmissible at trial
CROCKETT &                                                            STIPULATION FOR
ASSOCIATES
LOS ANGELES                                          3
               1          in any remanded proceeding or any other proceeding between the parties
               2          except to enforce this judgment. There shall be no prevailing party as
               3          between BLKE,XU and HOHENWATER in this action. Each party will
               4          bear its own attorneys' fees and costs.
               5      10. Each party shall be responsible for its own fees and costs.

               g      IT IS SO ORDERED:

               ~      Approved.
               8
               9   Dated: November ~~ ,2018
                                                        STEP        .WILSON
              10
                                                        Uni#ed States District Court Judge
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28
CROCKETf 8~                                                              STIPULATION FOR JUDGMENT
ASSOCIATES                                               4
LOS ANGELES
               1
               2
               3
               4
               5
               6
               7
               8
               9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28
CROCKETT 8~
ASSOCIATES
LOS ANGELES        7
                 SHEET 1 OF 1




           ENJOY            ENJOY      ENJOY
                             THE        THE
                            DARK       DARK
                                        SIDE

FIG. 1 A   FIG. 1 B         FIG. 1 C   FIG. 1 D
                                                                                                                                            Have you been
                                                                    O                                   •                                   living under a rock?
            Go                                                                    PURE. PREMIUM.HYORATION.                                  B eca~:>=             r .-
           deep                                                                         + ~+0+~                                             n~i ~.. ~e~~s of d ..    ~, iac[

                                                                                  Ifll.CE       FIFCIft01YiFS    G:.IOAIFi        SUCAP
                                                                                IANEHALS
                                                                 •


                                   PREMIUM                                       Nutrition Facts                                                    ~~ ~ _~~ ~,~ ~,E
                                                                                                                                            ~> ~ ~._~
                                   ALKALINE                                      Serv.ng Size 1 Botl'~e (500 mL)                            r ~a~~~~a~~n~~~~~ ~~~~~~ ~~~;t
      beneath                                                                                                                               ea _h'~ ~,i rYncc a .. ~om~~;~r~~
    the surface                    WATER                                         Amoun[ Per Serving
                                                                                 Calories 0
                                                                                                                         s.: oaar vane
                                                                                                                                            Dcr.;;ci inc -~c c sca e ~a ~
                                                                                                                                            t.^•i5 S:u ft i5 bld C, ~o~ 2 I'Ed~oi'~.
                                                                                 Total Fat Oc                                     0%
                                                                                 Sodium Omc                                       0%        r ine 3        ,: ~ i - o~rcr
                                                                                 Total Carbohydrate Og                            0°/o      ..-.... ..._ch a~ ~s olk [~
                                                                                 Protein Og                                                 b,aca, co'~or.
                                                                                 ~,_I a s:r I cerl s;.~c= cl :e:r es I~[rr I31 sxl~~iale:
                                                                                 tal liars lei c~. este~c c eleryl[ei, s~.yais v len r      l'iiC^. d pod:2~fcl ccmbinat~or.
 and discover                                                                      ~~a„ ~ ~a:.-~
                                                                                       e~~o v ~                       asae:~ E
  the power                                                                      c ci~v:                        ee~5"' .xe                  m ~neras and an altaiine oN
                                                                                                                                            of 8. blk i; ;u~E p~erium
                                                                                                                                            hyd2uon
                                                                                           GLUTEN FREE
                                                                                            N ON-GMO

                                                                                                      E rb 1=i T
                                                                                                                                                   PRODUCT OF U.S.A
   of fulvic                                                                                I        Ir I I
trace minerals

                                                                     •           y;PLEASE RECYCLE
 I'~ekr Guald~ am; u~l~~rn~an.r~                                   ~               CRCASH REFUND
 GETBLK.COM                                                                       I R. HI. i'u1E. P~~1a. NV. OR. Vi. Gi. DE.
~@blkbeverages                      ~   16.9 fl oz/ 1 pt 0.9 oz. (500 mL)                                x.05




                                             cooks                   PROOF DATE:
                                                                               -
                                                  •~   •••                  PROOF #:
                                                                                   -

                                           ~ CUSTOMER SIGN OFF                    DATE:




                                                                                                                                                              Right Side of Copy //~~-~~
                                                                                                                             de             WR • g%
                                                                                                                                                                Dispenses First
                                                                                                                             ;X XXXJ(XX     .001     80%
                                                                                                                                                                  ~~NWIN~7
                                                              PLEASE CHECK PROOF THOROUGHLY!
                                       Challenge Labels assumes no responsibility for errors made on proofs that are not corrected by customer.




                                                                                                                                                                      clear stock




                                              a     53451 00300             3




AttelltiOn: LOUISe Phone 604.541.8060                                            Fax 604.541.8064 Email louise@blkbeverages.com
  DOCKET#           CUSTOMER                               Code 942-1-1            DATE          SALES REP   ARTIST   Colours: White x 2, Black
  35037            Eclipse Concepts                                             June 14, iz       Peter        J

                                                                                          ❑ Proof is OK                         Size: 4.75" x 6.875"                  CH ALLE N GE
                                                                                          ❑ Make corrections 8~ reproof       Stock: Clear BOPP             ~~             _    _
                                                                                                                                                                      ~W~challengelabels.com
If the proof is correct as submitted, it should be signed and dated. If corrections are                                    Adhesive: S7200A(perm)
                                                                                          Signature                                                                          11352 Industrial Road,
necessary they should be clearly indicated or call us. We are anxious to expedite
                                                                                                                          Lamination: YES                                     Kelowna, BC ViZ 1G5
your order so we urge you to give this proof immediate and careful attention. A faxed                                                                  Label unwind          Phone:(250)7633289
                                                                                          Date
approval is acceptable. Delayed proof approvals may delay shipment of your order.                                          # of Plates 3                orientation             Fax:(250)763235
                                        Please confirm the unwind direction
                                                                 Unwind Direction #3


                                                                 Unwind Direction #4




    '
    ~                                                                                                                                     ~ ~,




     I                                                                                                                                       ~




     ~                                                                                    TM                                                 ~




     I




            s   53451 00300       3




                                         m~~ P~~,f aces ~~                                 8/20/12 9/20/12
                                        represent exact color!                                 7     Z
                                         Dolled line=Die Line
                                            Dces No~Print
                                                                                                                 PLEASE CHECK APPROPRIATE BOX
                                        Screen White                                                                ~ proof O.K. as is
                                      ~ UV Flexo Black
                                                                                                                    ❑ Proof O.K. with Corrections
         Job #: 35284                                                                                               ❑ Need to see another prooF
          Sort 16.9oz blk. Wrap
                                                                     Line Seroen: NA                                                        of
                                                                                                         UPC Code        BWR Mag% Right Side Copy   o
        Size: 4.5" x 6.75"                                         P~Inf Method: UV/Screen Flexo                                    Dispenses First ~
                                                                                                         8 53451 00300 3 .001 80%
Comer Radius: .09375"                                              Proo} Method: PDF                                                 UNWIND ,~10

                                                                   MaH~ial Typo: Clear.                                       #TBD                ~ 3~
0 What U get >
U o
Y ~

 m ~ what U see!
~w o
  o blk. pure spring water is
~ ~ infused with rich fulvic trace
M ~                                            ~,~•
N ~ minerals for a unique drinking
  ~ experience that truly goes
N z with everything. When your
  ~ busy l ife's a juggling act,
  ~ it's easy to drop a piece. Let's
o
o ¢ ral ly to support focus and
a — concentration and reduce
U =
~; _ stress and fatigue. Nutrient-
w ~ packed blk. trace minerals
z v always add vital antioxidants,
~ ~ amino acids, and refreshing
~ ~ electrolytes to the mix.
U
J    `+-
J     ~

J ~
a ~        Too much work/too l ittle time?
o ~        —We've got you covered!
Q
z a~
~    U
W    ~+




J ~ Be in the blk.
    0 sugar, fat, o~ calories and             Energizing Nutrient               Ingredients: blk. Water (Purified
    N o artificial dyes, coloring, o~                                           Water and Fulvic Trace Minerals),
           additives — blk. never looked
                                               Enhanced Wa to r                 Erythritol, Citric Acid, Natural Flavor,

0
           so good on you!                         B eve ra ge                  Stevia, Green Tea Extract, Gua-
                                                                                rana Extract, Ginseng Extract,
c~                                                                              P yridoxine Hydrochloride, Coffee
o                                              With Natural Trace Minerals,     Berry extract, and Cyanocobalamin.
J ~                                          Vitamins, &Intelligent Nutrients
-~ Q
 o ~                                                                            CONTAINS 80 mg of CAFFEINE
~ m                        ~~
                                                  16.9 fl. oz. / 500 mL
                                                                              INGREDIENTS:
                      •                                                       Purified Water &
                                                                              F ulvic Trace Minerals
                                                                          •
Blk. Beverage is a purified
water with our proprietary
                                                                              Nutrition Facts
blend of alkaline Fulvic                                                      2 serving per container
Trace Mineral and electrolyte                                                 Serving size        16.9 fl. oz.
complex. Our blend of trace                                                   Amount per serving
m inerals is what gives blk.                                                  Calories                                           ~
its distinct black color. With                                                                                                                       DV'
                                                                              Total Fat Og                                                           O%
benefits for an active life and                                                   Saturated Fat Og                                                   0%
the purity of water, blk. is the                                               Trans Fat Og
                                                                                  Polyunsaturated Fat Og
next step in the evolution of                                                     Monounsaturated Fat Og
w ater. Defy expectations with                                                Sodium Og                                                              0
                                                                              Total Carbohydrate Og                                                  0
blk. Enjoy the Dark Side.
                                                                              Protein Og
                                                                              rdoivs~~oo-~co~,t so~~.r~. o~cnoio.n,roi..a mynb~r.
                                                                              I,~ I: J       ~~~I~fe~1         _...... i ii D   I Iii. ~i. ii .ii.
                                                                               ~ ncl ~olas;i~im
                                                                              '. UV=        U,iily V,il~.ir.
Go Without!
                                                                              Distributed by:
Zero calories,
                                                                              B LK INTERNATIONAL LLC
sugars, caffeine,
flavoring or dyes.
                                                                              LOS ANGELES, CA 90024
                                                                              1.424.282.3443 GETBLK.COM
                                                                              Product of USA
Electrolytes
                                                                              Please Recycle
& Minerals
                                                                              Cash Refund, CA, CT, DE, HI,
Balanced water
                                   Alkaline pH 8.0+                           I A, MA, ME, NY, OR, VT, $0.05 -
  balanced l ife.                    Water         Beverage                   MI $0.10 BPA Free HPP
                                      A Blend of Fulvic Trace
Purity                                 Minerals, Hydration
                                          & Electrolytes
Purified water infused
w ith trace minerals.
T hat's .t!                        33.8 FL. OZ.(1QT 1.8 FL.OZ.) 1 LITER
                                Nutrition Facts
                                1 serving per container
                                Serving size        16.9 fl. oz.

                                Amount per serving
                                Calories                   ~
                                                               0 0~~
                                Total Fat Oct                   O%
                                  Saturated Fat Og              0%
                                Trans Fal Og
                                  PolyunsaW rated Fal Og
                                  Monounsaturated Fat Og
                                Sodium Og                       O
 J       /y                     Total Carbohydrate Og           O
~'~.t' fYI. ~Yt~a r'~~:`   x,   Protein Oy


                                 ~,P~~~~-,~~,~n      -     __-- --
                                   ~. _ ~ ,
Blk. Beverage is a purified                                       INGREDIENTS:
water with our proprietary                                        Purified Water &
blend of alkaline Fulvic                                          Fulvic Trace Minerals
Trace Mineral and electrolyte
complex. Our blend of trace
m inerals is what gives blk.
                                                                   Nutrition Facts
                                                              •    1 serving per container
i ts distinct black color. With                                    Serving size        16.9 fl. oz.
benefits for an active life and                                    Amount per serving

the purity of water, blk. is the                                   Calories                   0
next step in the evolution of                                                                     o ova
                                                                  Total Fat Og                     O
w ater. Defy expectations with                                       Saturated Fat Og              O
blk. Enjoy the Dark Side.                                          Trans Fat Og
                                                                     PolyunsaW rated Fal Og
                                                                     MonounsaW rated Fat Og
                                                                  Sodium Og                        O%
Go Without!                                                       Total Carbohydrate Og            O%
                                                                  Protein Og


Zero calories,
sugars, caffeine,
flavoring or dyes.
                                                                  Distributed by:
                                                                  BLK INTERNATIONAL LLC
                                                                  LOS ANGELES, CA 90024
Electrolytes                                                      l.a2a.2s2.3a43 GETBLK.COM
& Minerals                                                        Product of USA

Balanced water
                                   Alkaline pH 8.0+
                                                                  Please Recycle
= balanced l ife.                   Water B eve ra g e
                                                                  Cash Refund, CA, CT, DE, HI,
                                                                  IA, MA, ME, NY, OR, VT. $0.05 -
                                    A Blend of Fulvic Trace       MI $0.10     BPA Free HPP
Purity                               Minerals, Hydration
                                        & Electrolytes
Purified water infused
w ith trace minerals.
That's it!
                                       16.9 fl. oz / 500 mL
Y
   o What U get >
    ~


 m ~ what U see!
~w o
m ~o blk. pure spring water is infused
~ ~ with rich fulvic trace minerals for
m
N ~ auniquedrinkingexperiencethat
~ ~ truly goes with everything.
~}
N z
   ~ On your last nerve? Anxious,

o  ~ stressed, and fatigued? Rise to
     the occasion with ingredients we
~ _ believe help balance mood and
~; = cushion irritability. And nutrient-
J
w ~ packedblk.tracemineralsalways
z v add vital antioxidants, amino
~ ~ acids,and refreshing electrolytes
~ ~ to the mix.
J
J  ~
     Say "Goodbye "to the Blues
J
Q  ~ and "Oh Yeah" to Whatever
o ~ You Choose!
a
z a~
~   U
W   a
~   U



~Y ~~ Be in the blk.
    ~ 0 sugar, fat, or calories and          Soothing Nutrient              Ingredients: blk. Water (Purified
                                                                            Water and Fulvic Trace Minerals),
      No artificial dyes, coloring, or
      additives — blk. never looked
                                              Enhanced Wato r               Erythritol, Citric Acid, Natural Flavor,

0
      so good on you!                            Beve ra ge                 Stevia, Green Tea Extract, Gua-
                                                                            rana Extract, Ginseng Extract,
                                                                            P yridoxine Hydrochloride, Coffee
o   o~
                                             With Natural Trace Minerals,   Berry extract, and Cyanocobalamin.
                                           L-Theanine & Vitamin B Complex
~ ~                       /~        1                                       CONTAINS 80 mg of CAFFEINE
~ m
                                                16.9 fl. oz. / 500 mL
                                                                                                    6.75" Label Width                                                                                                     Corner Radius
                                                                                                         (171.45mm)                                                                                                         0.09375..
                                                                                                                                                                                                                          (2.38125mm)

            r ---------------------------------------------------                                                                                                        -----------------~/




~_~ ~
~E
~ M
J M M
    r
L!~ `~
N
LI')




           L~------------------------------------------------------------------------------- J




                                                                                                                                      sme~repM                                    Mxeyt~Semtl~G



                                                                                                                                      aua    tm a'                                ~o       yea o'
                                       Date                      Ilem IUa                    Siza                                                                                  OrAeN            Operator's Initials
                                         9/22/17                    178451                       5.25" x 6.75"(133.35mm x 171.45mm) - Dieline MAG753                                   304419             TEB
              HAMMER                   Customerp                 Customer                                                     Description
              PACKAGING
                                          LHP500PS #4               Blk. Enterprises LLC                                           16.9 oz. blk. Enjoy The Dark Side
            200 LUCIUS GoNOn U(IVB     Proofing Software ❑ NPS   Roofing Device    ❑Epson 4900   ❑ Epsonl d800   Aoofinp Profile                             Customer Signature
           Nochester, New Yark 14586   ~[-ako Packprool ❑GMG     ❑KaDak Rpproval   ❑Epson 7900   ❑Epaon3CB00   laser print
                                                                                                                                                        ❑ Pmol oR
                585.424.3880
                                       ❑ urc                   PLEASE CHECK THIS PROOF CAREFULLY. All proofs must be signed, dated and                    ~,oK,~u,
                                       ❑zo,s                 ~ returned to Hammer Packaging. Your signa4~re constitutes acceptance of full ❑ c~«~o~
         www.hammerpackaging.corn                              responsihility forall errors,omissions,legal and ethical compliance in this proof. A box   xe P~oo~
                                       ❑oA~                    MUST 6e checked and a si naWre MUST be applied for a job to proceed into production. ❑ xeeaea
                                                                                      Unwind Direction #3




             --                          --------                          ---------------                                R
                                                                                                                                                         SERVE CHILLED                         ~~

         ~
                              bI k•
                       (bee. el. kay.)
                                                                                                                          O                 INGREDIENTS :Filtered spring
                                                                                                                                            water, Fulvic trace mineral complex

                                 ~             ~                                                                                           Nutrition Facts
                                                                                                                                           Serving Size: 16.9f1. oz
                   ~                 i                                                                                                     Servings Per Container: 1

                                                                                                                                           Amount Per Serving
             blk. combines natural spring water                                                                                            Calories 0
             with our proprietary fulvic trace mineral                                                                                                                          Dairy Value'
             complex, delivering electrolytes, trace
                                                                                                                                           Total Fat og                                   0%
             m inerals, and a pH of 8. Feel the
                                                                                                                                           Sodium 15mg                                    1
             d ifference and discover why so many
                                                                                                                                           Total Carbohydrates og                         0%
             are crossing over to the dark side.
                                                                                                                                           Protein og
             (pH measured at source. May vary over time.)
                                                                                                                                           Not a significant source of saturated fat,
                                                                                                                                           trans fat,cholesterol, dietary fiber, sugars
                  Water Quality and information                                                                                            vitamin A,viUmin C,calcium and iron.
                        may be found at:                                                                                                       Daily Values are based on a 20W calorie diet
                  blkbeverages.com                                                                                                                         Distributed by
                                                                                                                                                          blk, Enterprises
                                                                                                                   TM                                    Oakland, NJ 07436
                          ZERO CARBS                                                                                                                      1-855-b1k.3331
                         ZERO CALORIES
                                                                                                                                                     BOTTLED AT SOURCE BV
                          ZERO SUGAR                                                                                                                 LANGLADE SPRINGS LLC
                         ZERO CAFFEINE                                                                                                                  POLAR, WI 54418
     ~                                                                                                                                                 PRODUCT OF U.S.A

                                                                        Alkaline Fulvic Trace                                                     PLEASERfCYCLE

                                                                        Mineral Infused Water                                                         ~ ACA,H~,MENYoR~T~T,oE
                                                                                                                                                             CASH REFUND
                                                                                                                                                            $.05 MI 4 $.10
     i
                                                                                      16.9 fl. ozJ 1 pt 0.9 oz. 500 ml.                                         ~
                                                                                                                                                                ~~




                                                                                                                     1 ~4/12   1 /4/12
                                                               Thh proof does oo~
                                                              rep nt ecact cobr!                                         ~        2
                                                               Dolled line=Die Line
                                                                  Dces Not Print
                                                                                                                                           pLEpSE CHECK APPROPRIATE BOX
                                                            ~ Screen White
                                                                                                                                                   ❑ ProoF O.K. as is
                                                            ~ UV Flexo Black
                                                                                                                                                   ❑ Proof O.K. with Correcfions
             Job #: 36827                                                                                                                          ❑ Need to see another prooF
              Sort 16.9oz blk. Wrap
                                                                                            Lins Serosn: NA
                                                                                                                                   UPG Code        BWR Mag% Right Side of Copy o
        Size: 4.5" x 6.75"                                                                Print Method: W/Screen Flexo                                        Dispenses First  ~
Comer Radius: .09375"                                                                                                              8 53451 00300 3 .001 80%
                                                                                         Prosf Method: PDF                                                     UNWIND ,~~?
                                                                                         Ma~aAal 7yrpe: Clear                                                              #3                       ~3
